IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JOHN MOELLER, AS ADMINISTRATOR           : No. 829 MAL 2018
OF THE ESTATE OF MICHAEL                 :
MOELLER,                                 :
                                         : Petition for Allowance of Appeal from
                   Petitioner            : the Order of the Superior Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
ARMSTRONG WORLD INDUSTRIES,              :
INC.,                                    :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of May, 2019, the Petition for Allowance of Appeal is

DENIED.